PER CURIAM.
Elizabeth Buscher appeals a final order denying her petition for revocation of probate of the will of the late Beatrice Nolan. After careful consideration of appellant Buscher’s contentions, we conclude that the trial court correctly interpreted In re Estate of Carpenter, 253 So.2d 697 (Fla.1971), and was entirely correct in entering the involuntary dismissal at the conclusion of Buscher’s case. On the facts here presented, the presumption of undue influence did not arise because the “substantial beneficiary” portion of the Carpenter test was not satisfied. See id. at 701. We also conclude that no reversible error has been shown with respect to appellant’s alternative points on appeal. The order under review is therefore affirmed.